Title: To George Washington from Alexander White, 11 November 1793
From: White, Alexander
To: Washington, George


            
              Sir
              Woodville  [Va.] 11th November
                1793
            
            It is with real pleasure I obey the commands of a respectable meeting of the Citizens
              of Frederick County, in communicating the enclosed Resolutions expressive of the
              result of their deliberations. I am with sentiments of the most perfect respect Sir
              Your Obt Servant
            
              Alexr White
            
          